Name: Commission Decision No 2257/89/ECSC of 26 July 1989 amending Decision No 1411/89/ECSC prohibiting alignment on offers of iron and steel products originating in certain third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1989-07-27

 Avis juridique important|31989S2257Commission Decision No 2257/89/ECSC of 26 July 1989 amending Decision No 1411/89/ECSC prohibiting alignment on offers of iron and steel products originating in certain third countries Official Journal L 216 , 27/07/1989 P. 0028 - 0028*****COMMISSION DECISION No 2257/89/ECSC of 26 July 1989 amending Decision No 1411/89/ECSC prohibiting alignment on offers of iron and steel products originating in certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 1411/89/ECSC of 24 May 1989 prohibiting alignment on offers of iron and steel products originating in certain third countries (1), in particular the third paragraph of Article 1 thereof, Whereas the Commission has concluded an arrangement with South Korea and it is accordingly necessary to include this country in Annex 2 to the said Decision, HAS ADOPTED THIS DECISION: Article 1 To Annex 2 the following country has to be added: 'SOUTH KOREA'. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1989. For the Commission Martin BANGEMANN Vice-President (1) OJ No L 141, 25. 5. 1989, p. 11.